Case: 21-50316      Document: 00516094328         Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 16, 2021
                                   No. 21-50316                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Menges,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-247-1


   Before Southwick, Oldham, and Wilson.
   Per Curiam:*
          Brandon Menges pleaded guilty to a gun crime. He timely filed a
   notice of appeal. His attorney thereafter moved to withdraw under Anders v.
   California, 386 U.S. 738 (1967). See also United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Menges has not objected to his attorney’s motion to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50316       Document: 00516094328        Page: 2   Date Filed: 11/16/2021




                                   No. 21-50316


   withdraw. We agree with defense counsel that there is no nonfrivolous basis
   for the appeal.
          We briefly address one question implicated in the briefing: whether
   the district court erred by failing to orally pronounce supervised-release
   conditions listed in a standing order for the Western District of Texas. The
   answer is no, as we explained in United States v. Martinez, 15 F.4th 1179,
   1180–81 (5th Cir. 2021).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2